INTELISYS AVIATION SYSTEMS OF AMERICA, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET December 31, 2006 Assets INTELISYS AVIATION SYSTEMS OF AMERICA, INC. HongKong Yi Tat Pro Forma Adjustments Pro Forma Current Assets Cash and cash equivalents $ - $ 2,215,910 $ 2,215,910 Accounts receivable - 164,008 164,008 Other receivable - 49,644 49,644 Prepayment - 268,817 268,817 Total Current Assets - 2,698,379 2,698,379 Fixed assets, net - 3,223,558 3,223,558 Construction in Progress - 2,684,572 2,684,572 Other Assets - 3,675,063 3,675,063 Investment in subsidiaries - - - Total Assets $ - $ 12,281,572 $ 12,281,572 Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ 16,053 $ 229,932 $ 245,985 Accrued expenses and other payable 92,916 80,299 173,215 Amount due to related parties - 817,813 817,813 Unearned revenue - 27,726 27,726 Accrued payroll - 38,305 38,305 Tax payable - 515,002 515,002 Loan payable, short term - 3,075,308 3,075,308 Total Current Liabilities 108,969 4,784,385 4,893,354 Loan payable, long term 768,825 768,825 Commitments - - Total Liabilities 108,969 5,553,210 5,662,179 Minority Interest 6,681 6,681 Stockholders' Equity Capital stock 90,917 8,601,847 8,592,717 100,048 Additional paid in capital 8,336,789 - (43,322 ) 8,380,111 Preferred stock issuable 12,500 - - 12,500 Accumulated other comprehensive income (6,124 ) 42,584 (337 ) 36,124 Accumulated deficit (8,543,051 ) (1,916,070 ) 8,543,051 (1,916,070 ) - Total Stockholders' Equity (108,969 ) 6,728,362 6,612,712 Total Liabilities and Stockholders' Equity $ - $ 12,281,572 $ 12,281,572 (0 ) INTELISYS AVIATION SYSTEMS OF AMERICA, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINED INCOME STATEMENT FOR THE YEAR ENDED DECEMBER 31, 2006 INTELISYS AVIATION SYSTEMS OF AMERICA, INC. HongKong Yi Tat Pro Forma Adjustments Pro Forma $ Net revenue $ - $ 10,211,833 $ 10,211,833 Cost of goods sold - (2,284,428 ) (2,284,428 ) Gross Profit - 7,927,405 7,927,405 General, selling and administrative expenses 130,436 1,840,312 1,970,748 Operating income ( loss ) (130,436 ) 6,087,093 5,956,657 Non operating income ( expense ) Income from discontinued operations 3,331,597 - 3,331,597 Interest income - 2,347 2,347 Other expense - (19,801 ) (19,801 ) Interest expense - (253,003 ) (253,003 ) Total non operating income ( expenses ) 3,331,597 (270,457 ) 3,061,140 Net income ( loss ) $ 3,201,161 $ 5,816,636 $ 9,017,797 Net income per share: Basic & diluted $ 0.090 Weighted average number of shares outstanding: Basic & diluted 100,047,619 Weighted average shares include shares issued in the acquistion of HongKong YiTat INTELISYS AVIATION SYSTEMS OF AMERICA, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET September 30, 2007 Assets INTELISYS AVIATION SYSTEMS OF AMERICA, INC. HongKong YiTat Pro Forma Adjustments Pro Forma Current Assets Cash and cash equivalents $ - $ 348,912 $ 348,912 Accounts receivable - 72,930 72,930 Other receivable - 69,176 69,176 Prepayment - 59,523 59,523 Inventory 3,816 3,816 Amount due from related parties 7,526,959 7,526,959 Total Current Assets - 8,081,316 8,081,316 Fixed assets, net - 7,880,175 7,880,175 Construction in Progress - 427,124 427,124 Intangible assets, net - 3,710,970 3,710,970 Investment in subsidiaries - - - Total Assets $ - $ 20,099,585 $ 20,099,585 Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ 128,552 $ 127,980 $ 256,532 Accrued expenses and other payable 32,279 413,222 445,501 Amount due to related parties - 505,382 505,382 Unearned revenue - 144,607 144,607 Accrued payroll - 59,944 59,944 Tax payable - 1,274,952 1,274,952 Loan payable, short term 160,000 2,402,307 2,562,307 Total Current Liabilities 320,831 4,928,394 5,249,225 Loan payable, long term - Commitments - - Total Liabilities 320,831 4,928,394 5,249,225 Minority interest - - 18,333 (8,974,767 ) Stockholders' Equity Capital stock 90,917 9,002,231 (8,993,100 ) 100,048 Additional paid in capital 8,336,789 - 273,704 8,610,493 Preferred stock issuable 12,500 - 12,500 Accumulated other comprehensive income (43,602 ) 351,230 1,962 309,590 Accumulated deficit (8,717,435 ) 4,657,660 8,717,435 4,657,660 Statutory reserve - 1,160,070 - 1,160,070 Total Stockholders' Equity (320,831 ) 15,171,191 14,850,360 Total Liabilities and Stockholders' Equity $ - $ 20,099,585 $ 20,099,585 INTELISYS AVIATION SYSTEMS OF AMERICA, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINED INCOME STATEMENT FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 INTELISYS AVIATION SYSTEMS OF AMERICA, INC. HongKong YiTat Pro Forma Adjustments Pro Forma Net revenue $ - $ 11,609,017 $ $11,609,017 Cost of goods sold - (1,690,061) (1,690,061) Gross Profit - 9,918,956 9,918,956 General, selling and administrative expenses 1,915,821 1,915,821 Operating income ( loss ) (166,856) 8,003,135 8,003,135 Non operating income ( expense ) Income from discontinued operations (7,528) - Interest income - (839) (839) Other expense - 6,344 6,344 Finance expense 5,105 5,105 Interest expense - 179,637 179,637 Total non operating income ( expenses ) (7,528) 190,247 190,247 Income ( loss ) before provision for income tax (174,384) 8,193,382 8,193,382 Provision for income taxes - 79,089 79,089 Net income ( loss ) $ (174,384) $ 8,193,382 $ $8,114,293 Net income per share: Basic & diluted $ $ 0.081 Weighted average number of shares outstanding: Basic & diluted 100,047,619 Weighted average shares include shares issued in the acquistion of HongKong YiTat The accompanying condensed consolidated pro forma financial statements illustrate the effect of the stock purchase agreement between Intelisys Aviation Systems of America, Inc. and HongKong Yi Tat and Subsidiaries, on the Company's financial position and results of operations. The pro forma condensed consolidated balance sheets as of December 31, 2006 are based on the historical audited balance sheets of Intelisys Aviation Systems of Amrica Inc. as of December 31, 2006 and audited balance sheet of HongKong Yi Tat and Subsidiaries as of December 31, 2006. The pro forma condensed consolidated balance sheet assumes the acquisition took place on January 1, 2006. The pro forma condensed consolidated income statements for the year endedDecember 31, 2007 are based on the historical audited income statement for the year ended December 31, 2007 of Intelisys Aviation Systems of America, Inc. and the historic audited income statement for the year ended December 31, 2006 of HongKong Yi Tat and Subsidiaries. It assumes the acquisition took place on January 1, 2006. The pro forma condensed consolidated income statements for the 9 months ended September 30, 2007 are based on the historical audited income statement of Intelisys Aviation Systems of America, Inc. for the 9 months ended September 30, 2007, and the historical audited income statement of HongKong Yi Tat and subsidiaries for the 9 months ended September 30, 2007. The pro forma condensed consolidated income statements assume the acquisition took place on January 1, 2007. The pro forma condensed consolidated financial statements may not be indicative of the actual results of the acquisition and there can be no assurance that the foregoing results will be obtained. In particular, the pro form condensed consolidated financial statements are based on management's current estimates of the merge agreement. The actual may differ. The accompanying pro forma condensed consolidated financial statements should be read in conjunction with the historical financial statements of Intelisys Aviation Systems of America, Inc. and HongKong Yi Tat and Subsidiaries. Keenway is a holding company of HongKong Yi Tat and has no operations, assets, or liabilities as of December 31, 2006 and September 30, 2007.
